Case 1:15-cv-07433-LAP Document 1218-34 Filed 07/15/21 Page 1 of 3


                  McCAWLEY DECLARATION




                 EXHIBIT 13
              (Filed Under Seal)
Case 1:15-cv-07433-LAP Document 1218-34 Filed 07/15/21 Page 2 of 3




                                 *,8))5(

                                      96

                                0$;:(//
                                   'HSRVLWLRQ


                           9,5*,1,$*,8))5(

                                   



    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB




          $JUHQ%ODQGR&RXUW5HSRUWLQJ 9LGHR,QF
                           WK6WUHHW6XLWH
                           'HQYHU&RORUDGR
                                
                $JUHQ%ODQGR&RXUW5HSRUWLQJ
     Case 1:15-cv-07433-LAP                    9LGHR,QF
                            Document 1218-34 Filed 07/15/21 Page 3 of 3

 1          Q        Okay.     And then the last -- the last
 2    document, I hope, is --
 3                   MS. MENNINGER:          The big one.
 4                   (Exhibit 8 marked.)
 5          Q        (BY MS. MENNINGER)            All right.    Do you
 6    recognize -- I'm going to -- I'm sorry, if I didn't
 7    say it already.        This is Defendant's Exhibit 8.
 8                   Do you recognize this document?
 9          A        Yes, I do.
10          Q        And what is this document?
11          A        This is a manuscript that I was writing, I
12    believe, back in 2011 regarding some of my life
13    story.     And just to make it known, this is a based on
14    true events.       But I wouldn't say fictional, but just
15    based on true events.
16                   Not everything in it is -- not everything
17    is in there and not everything is, you know, correct.
18    So there's a few mistakes in there.
19          Q        Okay.     Off the top of your head, do you
20    recall any mistakes that are in there now without
21    reading the 140-page document?
22                   MR. EDWARDS:         We're going to be here a
23    long time.
24          A        Yeah, we could be here a very long time.
25    I mean, I'd like to say a majority of it is correct.

                           9,5*,1,$*,8))5(                      
